Buchanan, J.,
delivered the opinion of the court.
By section 2 of the charter of the town of Saltville, the territory within its corporate limits^ which is partly in the county of Washington and partly in the county of Smyth, is made a separate road and school district, and all persons and property therein declared to 'he exempt from all road taxes, taxes for the support of the poor, and from county and district public school purposes; provided the town keeps its streets and alleys, and the public roads within its limits in good order, supports its own poor, and maintains its own public schools. Acts 1895-’6, p. 290.
The authorities of the county of Washington, denying the validity of so much of the charter provision of the town as exempted the property within its limits from taxation for county purposes, assessed the same with taxes for the year 1899.
To be relieved from such assessment on its land, the defendant in error made an application to the County Court of Washington-county. That court denied the relief sought, but upon a writ of error its judgment was reversed by the Circuit Court, and the defendant in error exonerated from the payment of taxes assessed on its land for county road and county public school purposes.
To that judgment this writ of error was awarded.
It seems to be well settled that the General Assembly, in the absence of constitutional restrictions, may impose upon a taxing district, such as a town, the duty of keeping in repair the streets and roads within, and relieve i't from taxation for roads without, its limits.
When the nature of the case does not conclusively fix it, says *642Judge Cooley, the power to determine what shall be a taxing district for any particular burden is purely a legislative power, and not to 'be interfered with or controlled except .as it may be limited or restrained by constitutional provisions. The right to do ‘this, where the 'Constitution has interposed no obstacle is declared to be not now open to controversy, if indeed it ever was. The Legislature judges finally and conclusively upon all questions of policy, as it may also upon all questions of fact which 'are involved in the determination of a taxing, district. Cooley on Tax., pp. 149-150.
This statement of the rule is fully sustained by the decided cases and text writers. Desty on Tax., sec. 58, p. 276, &c.; Burroughs on Tax., sec. 272; 2 Dillon on Mun. Corp., sec. 737 (4th ed). See Langhorne & Scott v. Robinson, 20 Gratt. 661.
There is nothing in the Constitution which prohibits or prevents the General Assembly from incorporating a town whose territory lies in two counties, or from making the town a separate road district, and declaring that -the lands lying, within the town shall be exempt from taxes for roads lying without the town upon condition that it keeps up its own streets and alleys and the public roads within its limits.
It is conceded by the Board of Supervisors that there is no express provision of the Constitution which authorizes them to impose a county road tax, but it is argued that the county levies are made up in part of county road taxes, and as, by 'section 2, Article VII., of the Constitution, they are authorized to fix the county levies, therefore they have a constitutional right to impose a road tax for county purposes which cannot be taken away by the General Assembly.
If the Constitution had declared what taxes should constitute county levies, and road taxes, had been one of them, there would be much force in the contention made; but the Constitution does not so declare, and, in the absence of any express constitutional provision authorizing the Board of Supervisors to levy *643taxes for county road purposes, it cannot be said that the provision of the charter of the town exempting the property within its limits from county taxation for road purposes is unconstitutional.
We are of opinion, therefore, that the Circuit Court did not err in holding’ that the land of 'the defendant in error was not liable for the road taxes assessed upon it by the county.
The next question is, was it liable for county public school taxes?
Section 8, Article VIII., of the Constitution, provides 'that “the General Assembly shall apply the annual interest on the literary fund, the capitation tax provided for by this Constitution for public free school purposes, and an annual tax upon the property of the State of not less than one mill nor more than five mills on the dollar, for the equal benefit of all the people of the State, the number of children between the ages of five and twenty-one years, in each public free school district, being the basis of such division. Provision shall be made to supply children attending the public free schools with necessary text books, in cases where the parent or guardian is unable, by reason of poverty, to furnish them. Each county and public free school district may raise additional sums by a tax on property for the support of public free schools. All unexpended sums of any one year in any public free school district shall go into the general school fund for redivision the next year: provided, that any tax authorized by this section to be raised by counties or school districts shall not exceed five mills on a dollar in any one year, and shall not be subject to redivision, as hereinbefore provided.”
By this section it is made the duty of the General Assembly to provide a State fund for the public free schools of the State, .and as one of the means for raising it the General Assembly is required to impose a tax upon property. This section also conferred upon each county and public school district the power to raise additional sums for public school purposes by a taxation *644upon property. The Legislature gave effect to these provisions of the Constitution by imposing a State public school tax, and by providing such machinery as was necessary to enable the counties to levy a tax for county public school purposes.
By section 833 of the Code as amended (Pollard’s Sup., p. 89), the Board of Supervisors of each county are authorized to levy a tax upon all property in the county assessed with State taxes-(with certain exceptions which do not affect this case), sufficient to raise the -amount recommended by the county school board in their estimates for county school purposes, or so much thereof as they might allow.
There can be no question that under these constitutional and statutory provisions, the Board of Supervisors had the right to levy a tax for county public school purposes upon all property within their jurisdiction upon which the State imposed taxes.
In discussing the question of apportioning taxes, Judge Cooley states as a general principle of taxation, that “the taxing district through which a tax is to be apportioned must be the-district which is to be benefited by its collection and expenditure. The district for the apportionment of -a State tax is the-State, for a county tax the county, and so on. Subordinate districts may be created for convenience, but the principle is general, and in all subordinate districts the rule must be the same.” Cooley on Tax. (2d ed.), 244, 141; Cooley on Const. Lim. (6th ed.), 610; 1 Desty on Tax., sec. 10, p. 28, &c.
But it does not follow, necessarily, that because the land of the defendant in error was within the territorial limits of Washington county it was within the jurisdiction of the Board of Supervisors. Land within the limits of a city may be within the territorial limits of a county, and yet not be within the jurisdiction of the Board of Supervisors of that county. A city is entitled, under the provisions of Article -VI. of the Constitution, to a separate government, and when incorporated is no part of the county for governmental purposes. But this is not *645true of a town. Its people and property are still subject to the county government for county purposes.
The town of Saltville, so far as it lies within Washington county, is as much a part of the county as the county is a part of the State, not merely territorially, but governmentally. The citizens of the town have the same rights in the selection of county officials, and in the management of county affairs that they had before the act of incorporation. The people and property of the town are as much within the jurisdiction of the county for all county purposes as they ever were.
The levy of a county school tax is manifestly for a county purpose. It is made so by the Constitution, 'and the light of the county to impose -the tax being derived from the Constitution, cannot be taken away by the General Assembly. Robertson v. Preston, 97 Va. 296. This being so, it follows that so much of section two of the charter of the town as declares that-property within its corporate limits shall be exempt from county public school taxes or levies is unconstitutional and void.
We are of opinion, therefore, that the Circuit Court erred in so far as it held that the land of the defendant in error had been erroneously assessed with county school levies or taxes. Tor this error its judgment must be reversed, and this court will enter such judgment as it ought to have entered.

Reversed in part.